Exhibit 21.1 SUBSIDIARIES OF QUEST RESOURCE HOLDING CORPORATION Name State of Organization Parent Earth911, Inc. Delaware Quest Resource Holding Corporation Youchange, Inc. Arizona Quest Resource Holding Corporation Quest Resource Management Group, LLC Delaware Earth911, Inc. Global Alerts, LLC Delaware Earth911, Inc. Sustainable Resources Management, LLC Delaware Earth911, Inc. Clean Up.org, Inc. Delaware Earth911, Inc. Landfill Diversion Innovations, LLC Delaware Quest Resource Management Group, LLC
